DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2007-49809.
Regarding claim 1, fig. 3 of JP 2007-49809 teaches a power supply circuit, comprising: a charge pump circuit including a capacitor [26] having first and second terminals and charged with an input voltage [VDSP], a charge switch [23] connected to the first terminal and charging the capacitor with the input voltage on a basis of a control signal inputted to a control terminal, a discharge switch [24] connected to the first terminal and generating an output voltage [VOUT] by discharging on a basis of a control signal inputted to a control terminal a voltage charged to the capacitor, the discharge switch being complementary with the charge switch, a charge control signal converting section [capacitor at gate of 23, and 28] converting a charge control signal (signal at the bottom terminal of capacitor at gate of 23) that controls the charge into a control signal referenced to the input voltage and inputting the resulting control signal to the control terminal of the charge switch, and a discharge control signal converting section [capacitor at gate of 24, and 29] converting a discharge control signal (signal at the bottom terminal of capacitor at gate of 24) that controls the discharge into a control signal referenced to the output voltage and inputting the resulting control signal to the control terminal of the discharge switch; a pulse voltage supplying section [that generating pulse to input of 27] supplying a pulse voltage to the second terminal; and a control signal generating section [that generating signal at bottom terminal of capacitor at gate of 23 and that generating signal at bottom terminal of capacitor at gate of 24] exclusively generating the charge control signal and the discharge control signal and 40SP369343 supplying the charge control signal and the discharge control signal to the charge control signal converting section and the discharge control signal converting section, respectively.
Regarding claim 2, fig. 3 of JP 2007-49809 teaches wherein the pulse voltage supplying section supplies the pulse voltage during the discharge.
Regarding claim 5, fig. 3 of JP 2007-49809 teaches wherein the control signal generating section provides a pause period between the charge control signal and the discharge control signal.
Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6 is allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIBIN CHEN whose telephone number is (571)270-5768.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SIBIN CHEN/Primary Examiner, Art Unit 2896